UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2014(Unaudited) Tax-Exempt California Money Market Fund Principal Amount ($) Value ($) Municipal Investments 104.2% California 90.8% Beaumont, CA, Utility Authority Revenue, Wastewater Enterprise Project, Series A, 0.05% *, 9/1/2041, LOC: Union Bank of California NA California, Austin Trust, Various States, Series 2008-1065, 144A, 0.08% *, 3/1/2033, LIQ: Bank of America NA California, BB&T Municipal Trust, Public Financing Authority, Series 2011, 144A, 0.1% *, 9/1/2022, LIQ: Branch Banking & Trust California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.06% *, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Metropolitan Water District of Southern California: Series A-2, 0.07% **, Mandatory Put 2/9/2015 @ 100, 7/1/2030 Series B, 144A, 4.0%, 7/1/2014 Series B, 144A, 5.0%, 7/1/2014 California, Nuveen Dividend Advantage Municipal Fund, Series 1-1362, 144A, AMT, 0.21% *, 6/1/2041, LIQ: Morgan Stanley Bank California, Nuveen Dividend Advantage Municipal Fund 2, 144A, AMT, 0.16% *, 8/3/2043, LIQ: Royal Bank of Canada California, Nuveen Dividend Advantage Municipal Fund 3, Series 1-1600, 144A, AMT, 0.14% *, 9/1/2043, LIQ: Barclays Bank PLC California, RBC Municipal Products, Inc. Trust, Series E-24, 144A, 0.06% *, 8/1/2014, LOC: Royal Bank of Canada California, State Department of Water Resources Supply Revenue, Series L, 144A, 4.0%, 5/1/2015 California, State Economic Recovery, Series A, Prerefunded 7/1/2014 @ 100, 5.0%, 7/1/2015 California, State General Obligation: TECP, 0.09%, 9/2/2014, LOC: Royal Bank of Canada Series 2178, 144A, 0.09% *, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.03% *, 3/1/2047, LOC: Bank of Montreal California, State Health Facilities Financing Authority Revenue, Scripps Health, Series F, 144A, 0.05% *, 10/1/2031, LOC: Northern Trust Co. California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Recology, Inc. Project, Series A, 0.11% *, 4/1/2020, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.56% *, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, Wells Fargo Stage Trust, Series 94C, 144A, AMT, 0.17% *, Mandatory Put 9/25/2014 @ 100, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA California, West Hills Community College District, 0.05% *, 7/1/2033, LOC: Union Bank of California Los Angeles, CA, General Obligation, 1.5%, 6/25/2015(a) San Francisco City & County, CA, Airports Commission, Series 36A, 0.06% *, 5/1/2026, LOC: U.S. Bank NA San Jose, CA, Redevelopment Agency, TECP, 0.14%, 10/10/2014, LOC: JPMorgan Chase Bank NA University of California, State Revenues, Series AL-3, 0.05% *, 5/15/2048 Puerto Rico 13.4% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.18% *, 12/1/2030 Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.19% **, 9/1/2015, LOC: Royal Bank of Canada % of Net Assets Value ($) Total Investment Portfolio (Cost $93,956,287) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of June 30, 2014. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2014. † The cost for federal income tax purposes was $93,956,287. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments (b) $
